Citation Nr: 1244406	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  06-15 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including cocaine dependency, substance abuse, mood disorder, and/or dysthymia with panic attacks.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from February 1988 to February 1993. 

This case arises to the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran appealed several service connection claims, including service connection for multiple psychiatric disorders that were denied in a September 2005 rating decision.  The Board remanded the case in September 2009 and then, in a July 2011 decision, the Board adjudicated certain claims, but again remanded the psychiatric claims for development.  


FINDINGS OF FACT

1.  The current Axis I diagnosis is bipolar disorder alone.  

2.  Competent, uncontroverted medical evidence to the effect that it is at least as likely as not that bipolar disorder began during active service has been submitted.


CONCLUSION OF LAW

A bipolar disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2012).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

The Veteran's Service Treatment Reports do not reflect treatment for or complaint of any psychiatric problems and it was about 9 years after active service that bipolar disorder first presented.  According to the August 2011 VA compensation examination report, the reviewing VA psychiatrist reviewed the extensive medical history and noted that bipolar disorder often has its onset in an individual's late teens to early 20s.  This is consistent with the Veteran's self-reported symptoms during active service, according to the physician.  

Not only has the Veteran reported the onset of symptoms during active service: in May 2005, a service comrade reported that the Veteran had occasionally displayed irrational behavior during active service.  

In April 2008, the Veteran explained that his final years of active service were as a recruiter, which was not near any military medical facility and that he was discharged with no separation examination.  These facts, he felt, are responsible for the lack of documentation of bipolar symptoms during active service. 

In any event, the August 2011 VA examining physician found that it is possible that bipolar disorder arose during active service, but declined to speculate further, based on a lack of documentation of the symptoms, inferring that if the symptoms were corroborated there would be a relationship.  The above-mentioned medical opinion is persuasive, as it is based on accurate facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  See also 38 C.F.R. § 3.159.  

In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Federal Circuit held that a lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  Because the Veteran's assertions of the onset of symptoms during active service support a later diagnosis, his testimony must be accorded weight in the matter.  

It is significant that, even though the August 2011 VA examining physician declined to speculate either way, this, in itself, is a favorable opinion because it is clear that the physician could not dissociate a bipolar disorder from active service.  After considering all the evidence of record, including the testimony, the corroborating lay statement, and the examination report, the Board finds that the evidence is in equipoise regarding whether bipolar disorder first manifest during active service.  In resolving all doubt in favor of the Veteran service connection for bipolar disorder is warranted.  Concerning the possible service connection other claimed psychiatric disorders, any drug or alcohol abuse is in remission and therefore does not present as a disability.  No other mental disorder is shown.  


ORDER

Service connection for a bipolar disorder is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


